DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The previous objection to claim 2 has been removed in view of the applicant's amendments.
The examiner notes that the applicant has made no amendments except to correct the objection to claim 2.  The examiner suggests the applicant make amendments in order to advance prosecution further.

Response to Arguments

Applicant's arguments filed 11/10/2021, to claims 2 and 10, have been fully considered but they are not persuasive.
Claim 2:  The applicant alleges that the combination of Ben-Aharon and Hsu, does not teach wherein automatically arranging the content to fit the display comprises automatically determining a number of the one or more panes to display.
Response:  The examiner respectfully disagrees with the applicant.  Hsu clearly states, in par. 0002, that the portrait and landscape orientations each display different dimension version.  Thus, depending on the detected orientation, content is fit to the screen based on the relative screen orientation.  Although the dictionary definition of pane is helpful, it is not recognized as part of the specification, and could be considered new matter.  The appropriate place to share the applicant’s preferred definition of pane would have been with the specification.  The figures of Hsu clearly show the arrangement of different elements (panes) based upon the orientation of the device.

Claim 10:  The applicant alleges that Panes are not being represented by Ben-Aharon.
Response:  The examiner respectfully disagrees with the applicant.  Ben-Aharon’s FIG. 8 clearly shows three Panes, in 8A all three are text panes, in 8B, we can see two text and one drawing pane.  As has already been pointed out, the applicant’s specification does not include a definition of pane, and the dictionary definition cannot be admitted to the record as that would be new matter.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, and 11, are rejected under 35 U.S.C. 102a1 as being anticipated by Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015).
Claim 1:  Ben-Aharon teaches a system for displaying operational overview content comprising: a historian server comprising a historian database (all applications and configurations may be stored on database 50 [Ben-Aharon, 0096]), and one or more computers comprising one or more processors (processor 250 [Ben-Aharon, 0096, FIG. 1]) and one or more computer readable media, the one or more computer readable media comprising processor executable instructions (computer program may be stored in a computer readable storage medium [Ben-Aharon, 0269]) that when executed by the one or more processors implement:
a graphical user interface (GUI), and a responsive layout (the website designer may be able to re-insert them into the mobile layout configuration as they would be visible and re-insert-able through the mobile modifications display GUI as described in further detail herein below [Ben-Aharon, 0108]);
wherein the responsive layout is displayed on the graphical user interface; wherein the responsive layout comprises content (the adapting includes modifying the size and width of the components, uniting menu components, updating content related adaptations, creating composite menus and converting character based graphics [Ben-Aharon, 0039]);
wherein the content comprises content data stored in the historian database (it will be appreciated that the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 [Ben-Aharon, 0204].  Applicants have also realized that the use of such a visual design system may include collected editing session history information which may be used to detect component changes and component relationships. Thus, for example, if a designer duplicates a pair of objects (say a picture and a caption) a number of times, it may be inferred that such pair may be related and that it is likely that the pair members should remain close together when being converted to mobile [Ben-Aharon, 0085]);
wherein the responsive layout is configured to detect one or more attributes of a display (the target layout being based on a semantic analysis and reconciliation of the determined order and set of relationships, where the source display area has different attributes than the target display area [Ben-Aharon, 0025]);
wherein the one or more attributes comprise one or more of a width, length, diameter, pixel count, area, operating system, manufacturer, and additional applications (the placer includes a hint interpreter to interpret hints attached to the elements of the super-nodes, a line break creator to create line breaks according to the hints created by the node creator and the orderer, a size adjuster to apply at least one of width and height adjustment to the elements of the super-nodes; and a resizer to resize decoration images [Ben-Aharon, 0015]); and
wherein the responsive layout is configured to automatically arrange the content to fit the display based on the one or more attributes (post processor 202 may comprise an automatically added components inserter 282 and a dynamic layout coordinator 284. It will be appreciated that the resulting target layout configuration may be displayed by displayer 290 via the pertinent website building system [Ben-Aharon, 0099]).

Claim 10:  Ben-Aharon teaches a system for displaying operational overview content comprising: a historian server comprising a historian database (all applications and configurations may be stored on database 50 [Ben-Aharon, 0096]), and one or more computers comprising one or more processors (processor 250 [Ben-Aharon, 0096, FIG. 1]) and one or more computer readable media, the one or more computer readable media comprising processor executable instructions (computer program may be stored in a computer readable storage medium [Ben-Aharon, 0269]) that when executed by the one or more processors implement:
a graphical user interface (GUI), a responsive layout (the website designer may be able to re-insert them into the mobile layout configuration as they would be visible and re-insert-able through the mobile modifications display GUI as described in further detail herein below [Ben-Aharon, 0108]), and one or more panes ([Ben-Aharon, FIGS. 3 and 4]);
wherein the responsive layout comprises the one or more panes displayed on the GUI; wherein each of the one or more panes comprise content (the adapting includes modifying the size and width of the components, uniting menu components, updating content related adaptations, creating composite menus and converting character based graphics [Ben-Aharon, 0039]);
wherein the content comprises content data retrieved from the historian database (it will be appreciated that the resulting alternate layout (including the grouping, POS and ordering information) may be stored in database 50 [Ben-Aharon, 0204].  Applicants have also realized that the use of such a visual design system may include collected editing session history information which may be used to detect component changes and component relationships. Thus, for example, if a designer duplicates a pair of objects (say a picture and a caption) a number of times, it may be inferred that such pair may be related and that it is likely that the pair members should remain close together when being converted to mobile [Ben-Aharon, 0085]);
wherein the system is configured to detect one or more attributes of a display (the target layout being based on a semantic analysis and reconciliation of the determined order and set of relationships, where the source display area has different attributes than the target display area [Ben-Aharon, 0025])
wherein the system is configured to automatically configure the one or more panes to fit the display based on one or more attributes (post processor 202 may comprise an automatically added components inserter 282 and a dynamic layout coordinator 284. It will be appreciated that the resulting target layout configuration may be displayed by displayer 290 via the pertinent website building system [Ben-Aharon, 0099].  In FIG. 8B, page P2 may be considered a page super-node (PSN2) with a text element and a virtual super-node (VSN1) containing a text element and a drawing element [Ben-Aharon, 0130, FIG. 8B]; Examiner's Note: as illustrated in FIG. 8B P2, there are multiple text panes and one drawing pane, of which is partially overlapped by one of the text panes).

Claim 11:  Ben-Aharon teaches the system of claim 10.  Ben-Aharon further teaches wherein the one or more attributes comprise one or more of a width, length, diameter, pixel count, area, operating system, manufacturer, and additional applications being executed by the one or more processors (the placer includes a hint interpreter to interpret hints attached to the elements of the super-nodes, a line break creator to create line breaks according to the hints created by the node creator and the orderer, a size adjuster to apply at least one of width and height adjustment to the elements of the super-nodes; and a resizer to resize decoration images [Ben-Aharon, 0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015), in view of Hsu et al. (US 20140337767 A1, published: 11/13/2014).
Claim 2. (Currently Amended):  Ben-Aharon teaches the system of claim 1.  Ben-Aharon further teaches wherein the responsive layout comprises one or more panes ([Ben-Aharon, FIGS. 3 and 4]).  Ben-Aharon does not teach and wherein automatically arranging the content to fit the display comprises automatically determining a number of the one or more panes to display.
However, Hsu teaches and wherein automatically arranging the content to fit the display comprises automatically determining a number of the one or more panes to display (FIG. 1 illustrates a responsive design as specified for a smart phone screen in portrait orientation 100 and in landscape orientation 101. The portrait orientation 100 and landscape orientation 101 each display different dimension versions of a single responsive design [Hsu, 0002, FIG. 1]; Examiner's Note: wherein panes, title, picture, contents, are arranged according to display orientation).
Ben-Aharon to include the automatic arranging of display elements to fit on the output display feature of Hsu.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Claim 3:  The combination of Ben-Aharon and Hsu, teaches the system of claim 2.  Hsu further teaches wherein automatically arranging the content to fit the display comprises automatically determining a size of the one or more panes (media consumers expect to be able to manipulate the size of individual windows on a screen to allocate a desired amount of screen real estate to different windows based on their relative importance. As a result, the responsiveness of a graphical design must be taken into account even if the design is intended for consumption on a single device. Finally, certain devices are capable of rendering a design in different orientations such as portrait and landscape orientations. It is therefore desirable to have different versions of a design specified for each of these orientations [Hsu, 0001]).
 
Claim 4:  The combination of Ben-Aharon and Hsu, teaches the system of claim 2.  Hsu further teaches wherein the responsive layout comprises a grid system; and wherein the grid system comprises a series of rows and columns comprising the one or more panes (elements in a design are made responsive by stacking elements in the rows and columns of a grid [Hsu, 0028]).
 
Claim 5:  The combination of Ben-Aharon and Hsu, teaches the system of claim 4.  Ben-Aharon further teaches wherein the grid system comprises one or more breakpoints; and wherein the one or more breakpoints are configured to define the size and shape of the one or more panes (in accordance with a preferred embodiment of the present invention, the placer includes a hint interpreter to interpret hints attached to the elements of the super-nodes, a line break creator to create line breaks according to the hints created by the node creator and the orderer, a size adjuster to apply at least one of width and height adjustment to the elements of the super-nodes; and a resizer to resize decoration images [Ben-Aharon, 0015]).
 
Claim 6:  The combination of Ben-Aharon and Hsu, teaches the system of claim 2.  Ben-Aharon further teaches wherein the responsive layout comprises one or more breakpoints; and wherein the one or more breakpoints are configured to define the size and shape of the one or more panes (in accordance with a preferred embodiment of the present invention, the placer includes a hint interpreter to interpret hints attached to the elements of the super-nodes, a line break creator to create line breaks according to the hints created by the node creator and the orderer, a size adjuster to apply at least one of width and height adjustment to the elements of the super-nodes; and a resizer to resize decoration images [Ben-Aharon, 0015]).
 
Claim 7:  The combination of Ben-Aharon and Hsu, teaches the system of claim 6.  Ben-Aharon further teaches wherein the one or more breakpoints are configured to define the size and shape of the one or more panes based on a total area of the display (the processor includes a preprocessor to analyze object properties of the components and to modify their suitability for presentation on the target display area, a super -node creator to locate groups of the components which should remain together and to create a hierarchy of super -nodes based on the location of the components and the content relationships of the components [Ben-Aharon, 0007]).

Claim 12:  Ben-Aharon teaches the system of claim 10.  Ben-Aharon does not teach wherein the system is configured to automatically configure the content to fit the one or more panes based on the one or more attributes.
However, Hsu teaches wherein the system is configured to automatically configure the content to fit the one or more panes based on the one or more attributes (FIG. 1 illustrates a responsive design as specified for a smart phone screen in portrait orientation 100 and in landscape orientation 101. The portrait orientation 100 and landscape orientation 101 each display different dimension versions of a single responsive design [Hsu, 0002, FIG. 1]; Examiner's Note: wherein panes, title, picture, contents, are arranged according to display orientation).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the responsive layout adaptive to the Ben-Aharon to include the automatic arranging of display elements to fit on the output display feature of Hsu.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Claims 8 and 9, are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015) and Hsu et al. (US 20140337767 A1, published: 11/13/2014), and in further view of Godber et al. (US 10235641 B2, published: 3/19/2019).
Claim 8:  The combination of Ben-Aharon and Hsu, teaches the system of claim 7.  The combination of Ben-Aharon and Hsu, does not teach wherein the size and shape of the one or more panes are based on a percentage of the total area of the display.
However, Godber teaches wherein the size and shape of the one or more panes are based on a percentage of the total area of the display (wherein the communication means is arranged to receive style sheet data for each ordered list element for rendering on a display wherein the style sheet data comprises a plurality of different style data associated with different viewing area pixel sizes and wherein the style sheet data floats each product or service so that each row of the distribution of the plurality of different products or services within a seat map occupies a full display width of the display and wherein the style data sets the display width of each product or service as a percentage value of the display width [Godber, Claim 10]).
Ben-Aharon and Hsu, to include the automatic arranging of display elements to fit on the output display based on the size of said display feature of Godber.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Claim 9:  The combination of Ben-Aharon and Hsu, teaches the system of claim 7.  The combination of Ben-Aharon and Hsu, does not teach wherein the size and shape of the one or more panes are based on a total number of pixels the total area of the display.
However, Godber teaches wherein the size and shape of the one or more panes are based on a total number of pixels the total area of the display (wherein the communication means is arranged to receive style sheet data for each ordered list element for rendering on a display wherein the style sheet data comprises a plurality of different style data associated with different viewing area pixel sizes and wherein the style sheet data floats each product or service so that each row of the distribution of the plurality of different products or services within a seat map occupies a full display width of the display and wherein the style data sets the display width of each product or service as a percentage value of the display width [Godber, Claim 10]).
Ben-Aharon and Hsu, to include the automatic arranging of display elements to fit on the output display based on the size of said display feature of Godber.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015) and Hsu et al. (US 20140337767 A1, published: 11/13/2014), and in further view of Bostick et al. (US 20190250790 A1, filed: 4/25/2019).
Claim 13:  The combination of Ben-Aharon and Hsu, teaches the system of claim 12.  The combination of Ben-Aharon and Hsu, does not teach wherein the system is configured to automatically rearrange the content within each of one or more panes based on the one or more attributes in response to a user altering a size of the one or more panes; and wherein altering a size comprises a user configuring the one or more panes to occupy an area on the display that is different from the automatic configuration.
However, Bostick teaches wherein the system is configured to automatically rearrange the content within each of one or more panes based on the one or more attributes in response to a user altering a size of the one or more panes; and wherein altering a size comprises a user configuring the one or more panes to occupy an area on the display that is different from the (implementations of the invention provide systems and methods that create a floating layer comprising content e.g., media type content such as an image or video, in touch screen enabled devices such that a user can change a position or size of the content within the floating layer, and another layer of content (e.g., text) can be automatically rearranged based on the change in position or size of the content within the floating layer such that readability or viewability of the content within the other layer is not significantly affected as presented to the user. In other embodiments, the viewable display area of a touch screen can be calculated dynamically through a mapping of foreground applications such that a user can change a position or size of a window for an associated application, and content (e.g., text) of another window can be automatically rearranged based on the change in position or size of the window for the associated application such that readability or viewability of the content within the other window is not significantly affected as presented to the user [Bostick, 0013]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the responsive layout adaptive to the attributes of output displays invention of the combination of Ben-Aharon and Hsu, to include the automatic rearrangement of content responsive to user input feature of Bostick.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Claims 14-17, are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015), in view of Gentilcore et al. (US 20170322704 A1, published: 11/9/2017).
Claim 14:  Ben-Aharon teaches the system of claim 10.  Ben-Aharon does not teach wherein the system is configured to automatically display supplemental panes in the responsive layout in response to a user requesting content configured to fit into a single pane.
However, Gentilcore teaches wherein the system is configured to automatically display supplemental panes in the responsive layout in response to a user requesting content configured to fit into a single pane (upon selecting the second notification, the data management module may integrate the other application associated with the second notification into the user interface by arranging the additional supplemental data and corresponding display elements in the location provided by the application [Gentilcore, 0078]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the responsive layout adaptive to the attributes of output displays invention of Ben-Aharon to include the automatic display of supplemental panes based on responsive layout feature of Gentilcore.
One would have been motivated to make this modification by making more panes available for larger displays, based on screen real-estate availability.

Claim 15:  Ben-Aharon teaches the system of claim 10, wherein the supplemental content comprises data stored on the historian database (all applications and configurations may be stored on database 50 [Ben-Aharon, 0096]).  Ben-Aharon does not teach wherein the supplemental panes are configured to display supplemental content; and wherein the system is configured to automatically determine the supplemental content for display based on data the system identifies as needing corrective action and/or attention.
However, Gentilcore teaches wherein the supplemental panes are configured to display supplemental content;  and wherein the system is configured to automatically determine the supplemental content for display based on data the system identifies as needing corrective action and/or attention (upon selecting the second notification, the data management module may integrate the other application associated with the second notification into the user interface by arranging the additional supplemental data and corresponding display elements in the location provided by the application [Gentilcore, 0078]; Examiner's Note: attention is the user's selection).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the responsive layout adaptive to the attributes of output displays invention of Ben-Aharon to include the automatic display of supplemental panes based on responsive layout feature of Gentilcore.
One would have been motivated to make this modification by making more panes available for larger displays, based on screen real-estate availability.

Claim 16:  The combination of Ben-Aharon and Gentilcore, teaches the system of claim 15.  Ben-Aharon further teaches wherein the system comprises artificial intelligence and/or machine learning configured to automatically identify the supplemental content (Order integrator 245 may be extended so to learn the structure of pages created by a given designer [Ben-Aharon, 0183]).

Claim 17:  The combination of Ben-Aharon and Gentilcore, teaches the system of claim 16.  Gentilcore further teaches wherein the supplemental content comprises an analysis of one or more of alerts, expected component lifetime, production and/or business trends, predictions, and/or throughput (the one or more notifications may be displayed on the device and may include selectable banners, pop-up notifications, partial or full-screen overlays, or other such notifications alerting the user that matching supplemental data is available from another application [Gentilcore, 0070]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ben-Aharon et al. (US 20150074516 A1, published: 3/12/2015), in view of Bostick et al. (US 20190250790 A1, filed: 4/25/2019).
Claim 18:  Ben-Aharon teaches the system of claim 11.  Ben-Aharon does not teach wherein the system is configured to automatically create a new responsive layout based on the content of a selected one of the one or more panes.
However, Bostick teaches wherein the system is configured to automatically create a new responsive layout based on the content of a selected one of the one or more panes (implementations of the invention provide systems and methods that create a floating layer comprising content e.g., media type content such as an image or video, in touch screen enabled devices such that a user can change a position or size of the content within the floating layer, and another layer of content (e.g., text) can be automatically rearranged based on the change in position or size of the content within the floating layer such that readability or viewability of the content within the other layer is not significantly affected as presented to the user. In other embodiments, the viewable display area of a touch screen can be calculated dynamically through a mapping of foreground applications such that a user can change a position or size of a window for an associated application, and content (e.g., text) of another window can be automatically rearranged based on the change in position or size of the window for the associated application such that readability or viewability of the content within the other window is not significantly affected as presented to the user [Bostick, 0013]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the responsive layout adaptive to the attributes of output displays invention of Ben-Aharon to include the automatic rearrangement of content responsive to user input feature of Bostick.
One would have been motivated to make this modification to improve upon responsive layout by, in addition to changing the size of elements, will also change layout to match the output screen size.  Such would improve the presentation per device.

Additional Reference
Adaptive display output; changing display elements for different size displays: Ben-Aharon et al. (US 20190087392 A1, published: 3/21/2019).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145